Citation Nr: 1801445	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  06-24 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right hip disorder, claimed as secondary to the service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

In November 2016, the Board denied the claim for service connection for a right hip disability.  The Veteran appealed the November 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court vacated the Board's November 2016 decision and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).

As noted in the Board's prior remands, the issue of entitlement to a monetary allowance under 38 C.F.R. § 1805 for the Veteran's daughter on account of spina bifida was been raised by the record in a statement included on a VA Form 21-4138 filed by the Veteran in October 2014.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The parties to the JMR found that the November 2016 Board decision provided an inadequate statement of the reasons or bases for its denial of claim for service connection for a right hip disability.  They found the Board failed to provide analysis regarding whether October 2007 medical records were evidence of a current right hip disability.  The JMR also found that the January 2015 VA examination was inadequate for rating purposes, as the examiner did not provide any opinion to address the October 2007 medical records which appeared to diagnose right hip degenerative arthritis.  

Thus, in light of the above, the Board finds that a remand is warranted to afford the Veteran an additional VA examination regarding the nature and etiology of any right hip disability.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2014.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant mental health treatment or other private medical treatment records for his right hip disability, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Thereafter, schedule the Veteran for a VA examination, by an appropriately qualified examiner, to determine the nature and etiology of any right hip disability.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to provide a medical opinion on the following: 

(a) Clearly identify any right hip disability disability during the pendency of this appeal.  The examiner should reconcile the October 2007 X-ray and VA treatment record of the Veteran's right hip (and indicate whether such records reflect a diagnosis of degenerative arthritis, with an explanation of why or why not).

(b) For each diagnosed right hip disability, is it as least as likely as not (50 percent probability or greater) that the disability 

   (i) had its onset during service; or 
   (ii) within the initial year after separation; or 
   (iii) is otherwise related to his active service?

(c) For any diagnosed right hip disability, is it as least as likely as not (50 percent probability or greater) that the disability is caused by service-connected residuals of shell fragment wounds of the left calf and foot with retained foreign bodies in the soft tissues? 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

